Citation Nr: 1434297	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-36 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected traumatic arthritis of the right hip.

3.  Entitlement to an evaluation in excess of 10 percent for the service-connected residuals of a gunshot wound (GSW) and abdominal surgery.

4.  Entitlement to an effective date earlier than February 29, 2008, for the award of service connection for PTSD with a 70 percent rating. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to March 1970.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The RO, in pertinent part, awarded service connection for PTSD with a 30 percent rating and for right hip arthritis with a 10 percent rating effective from February 29, 2008.  The decision also continued a 10 percent rating for the GSW and abdominal surgery.  The Board notes in October 2009 the RO awarded an increased 70 percent rating for the service-connected PTSD retroactive to February 29, 2008.

The Veteran presented testimony before the Board in March 2014; a transcript has been associated with the virtual record.

The Veteran raised a claim of entitlement to a compensable evaluation for the service-connected urethral stricture.   This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  On March 27, 2014, during a hearing before the Board and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim of entitlement to an initial evaluation in excess of 70 percent for the service-connected PTSD is requested.
2.  The service-connected traumatic arthritis of the right hip was not shown to be productive of flexion limited to 30 degrees.  

3. The service-connected residuals of GSW and abdominal surgery was not shown to be productive of moderately severe disability; the cardinal signs and symptoms of muscle disability were not met; there has been no evidence of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, or impairment of strength and endurance in comparison to the sound side

4.  The Veteran was discharged from service in March 1970; he filed his original claim of service connection for PTSD on February 29, 2008.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to an initial evaluation in excess of 70 percent for the service-connected PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for an evaluation in excess of 10 percent for the service-connected  traumatic arthritis of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5252 (2013). 

3.  The criteria for an evaluation in excess of 10 percent for the service-connected  residuals of GSW and abdominal surgery have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5319 (2013). 

4.  The legal requirements for an effective date earlier than February 29, 2008, for the grant of service connection for PTSD with a 70 percent rating have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letters dated in March 2008 and May 2008, which also include notice pursuant to the Dingess decision.

With regard to the earlier effective date claim for PTSD, this appeal arises from the Veteran's disagreement with the effective dates following the award of service connection for PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   The Board would note that the Veteran was notified of the evidence necessary to establish a disability rating and effective date in March 2008 and May 2008.  

VA has assisted the Veteran in obtaining service treatment records, post-service VA and private treatment records, and afforded him VA examinations.  The Veteran was also afforded the opportunity to give testimony before the Board; the transcript of which has been associated with the virtual record.  

Attempts to obtain medical records from the Social Security Administration resulted in a negative response.  See reply dated in September 2012.  Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2).

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, during a hearing before the Board on March 27, 2014, the Veteran indicated that he was satisfied with the initial 70 percent evaluation for his PTSD and has withdrawn this appeal.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


Right Hip

Under Diagnostic Code 5252, limitation of flexion of the thigh is assigned a 10 percent rating for flexion limited to 45 degrees; 20 percent is assigned for flexion limited to 30 degrees.  38 C.F.R. § 4.71a.  As the Veteran's right hip is not shown to be ankylosed, those criteria (Diagnostic Code 5250) do not apply.  Similarly, there has been no evidence of limitation of flexion of the thigh to 5 degrees (Diagnostic Code 5251) , limitation of abduction of the thigh motion lost beyond 10 degrees (Diagnostic Code 5253), flail joint (Diagnostic Code 5254), or impairment of the femur (Diagnostic Code 5255).

Normal range of motion of the hips is flexion to 125 degrees and abduction to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the right hip disability does not warrant a rating in excess of the currently assigned 10 percent under any Diagnostic Code applicable for rating hip disorders.  38 C.F.R. § 4.7. 

Notably, upon VA examination in April 2008 he had flexion to 120 degrees, 45 degrees of internal rotation and 20 degrees of external rotation.  He lost 10 degrees of motion to 110 degrees of flexion with repetitive testing and 5 degrees of external rotation to 20 degrees.  He did not lose internal rotation.  External rotation and forced abduction in the hip was painful.  X-rays of the hip were negative. 

During VA examination in June 2008, he had flexion to 125 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, internal rotation to 40 degrees, and external rotation to 60 degrees.  There was painful motion.  X-rays were again negative.  

VA outpatient treatment records were negative for complaints or treatment of the right hip.  These records revealed the Veteran ran four to five miles three times per week.  The Veteran testified before the Board in March 2014 that his right hip did not affect his walking, sitting, or sleeping.  He further testified that he had no current right hip pain.    

The Board has noted the Veteran's complaints of pain experienced in his right hip  and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, despite evidence of pain, flexion was at worst limited to 110 degrees.  Abduction was full upon VA examination in 2008.  These complaints are clearly accounted for in the current rating as the Veteran does not even meet the criteria for a 10 percent rating (flexion limited to 45 degrees).  38 C.F.R. § 4.71a.

As such, based on its review of the medical evidence, the Board finds that a rating in excess of 10 percent is not warranted for the right hip as it has not been shown to be productive of flexion limited to 30 degrees.  "Staged" ratings, other than what is already in effect, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

GSW

The severity of muscle disability is determined by the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d) .  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) .

For Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. 
§ 4.56.

Muscle disability is considered to be slight if it was caused by a simple wound without debridement or infection.  The history of a slight muscle disability should include service department records of a superficial wound with brief treatment and return to duty, and healing with good functional results.  There should be no cardinal signs or symptoms of muscle disability.  Objective findings should include a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56 .

Muscle disability is considered to be moderate if it was caused by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  The history of a moderate muscle disability should include service department records or other evidence of in-service treatment for the wound as well as a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement), particularly, lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective signs of moderate disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.  Id. 

Muscle disability is considered to be moderately severe if it results from a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The history of a moderately severe muscle injury should include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound, consistent complaints of the cardinal signs and symptoms of muscle disability as noted above and, if present, evidence of inability to keep up with work requirements.  The objective evidence of a moderately severe muscle disability includes entrance and (if present) exit scars that indicate a track of the missile through one or more muscle groups, the loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, and impairment of strength and endurance in comparison to the sound side.  Id. 

The Veteran's service-connected residuals of GSW and abdominal surgery are rated under the criteria for evaluating wounds to muscle group XIX, whose function is support and compression of abdominal wall and lower thorax; flexion and lateral motions of spine; synergists in strong downward movements of arm (1) Muscles of the abdominal wall: (1) rectus abdominis; (2) external oblique; (3) internal oblique; (4) tranversalis; (5) quadratus lumborum.  38 C.F.R. § 4.73, Diagnostic Code 5319.

A 10 percent is assigned for moderate disability; 30 percent for moderately severe disability; and 50 percent for severe disability.  Id.  

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the GSW does not warrant a rating in excess of the currently assigned 10 percent.  

Notably, the June 2008 VA examination shows the Veteran had a GSW to the right side of his abdomen in July 1968.  Debridement and bullet removal was initially treated in the field.  He was hospitalized for four months.  The wound was not initially infected before healing.  

Associated right hip injury (limitation of motion) has been separately compensated.  There have been no flare-ups of muscle injury residuals.  The muscles were not injured, destroyed, or traversed.  There has been no intermuscular scarring.  Muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  Scars are present, but also separately compensated (anterior abdominal scar and posterior trunk scar).  There were no residuals of nerve damage, tendon, damage, or bone damage.  There was no finding of muscle herniation.  There was no loss of deep fascia or muscle substance.  

VA outpatient treatment records simply show the Veteran's abdomen was repeatedly soft and nontender.  There were positive bowel sounds

Finally, the Veteran testified in March 2014 that his abdominal scars were not painful.  He had no gastrointestinal complaints with respect to his GSW and abdominal surgery.  As noted an increase for the right hip disability was denied in instant decision.  The severity of his surgical scars is not on appeal and a request for a higher rating for the service-connected urethral stricture has been referred for adjudication.

As such, based on its review of the medical evidence, the Board finds that a rating in excess of 10 percent is not warranted for the GSW as it has not been shown to be productive of moderately severe disability.  "Staged" ratings, other than what is already in effect, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  


Unemployability and Extraschedular Consideration

The issue of individual unemployability is not addressed in the instant decision as it has been in effect since February 29, 2008.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected right hip and residuals of GSW and abdominal surgery reasonably describes his disability level and symptomatology.  With regard to the right hip, the criteria allow for ratings based on functional loss (due to such symptoms as pain), as well as limitation of motion of the thigh.  Diagnostic Codes 5250-5255.   Even considering the Veteran's complaints of pain, there was no evidence of ankylosis or limitation of the thigh to 30 degrees.  There was also no other impairment such as flail joint or impairment of the femur.  With regard to the GSW, the severity of muscle disability is determined by the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d) .  The GSW was not shown to be productive of moderately severe disability as the cardinal signs and symptoms of muscle disability were not met.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


B. Earlier Effective Date

The Veteran has contended that he is entitled to an earlier effective date for the grant of service connection for PTSD with the 70 percent rating.  Specifically, he contends that the grant of service connection should be effective as early as 1970 when he first went to the VA for help.  He indicated that he had been suffering from PTSD since 1970 and simply because he did not know about PTSD, it should not affect the fact that he had PTSD for many years.  See VA Form 9 received in September 2009. 

Disability compensation is awarded for direct service connection, when an original claim is filed the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2).  

In the instant case, the Veteran separated from service in March 1970.  The Veteran filed a claim for GSW to the abdomen in January 1971.  He did not file a claim for psychiatric ability at that time.  The Veteran filed his original claim for PTSD on February 29, 2008.  

The RO awarded service connection in a September 2008 rating decision.  The award was based on a confirmed diagnosis of PTSD, made after the claim was filed, and valid in-service stressors conceded based on his receipt of the Purple Heart, Combat Action Ribbon and Bronze Star with Combat "V".  A 30 percent evaluation was made effective from February 29, 2008, the date of receipt of the claim.  As noted in the Introduction, in October 2009, the RO awarded an increased 70 percent rating retroactive to the original grant of service connection.  

The Board has carefully reviewed the record to determine whether there is any other communication or record which may be interpreted as a claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196 (1992) [the Board must look at any communication that can be interpreted as a claim, formal or informal, for VA benefits].  The evidence demonstrates that records dated in 1971 and 1972 were negative for psychiatric complaints.  PTSD was first diagnosed upon VA examination in April 2008 (after the claim was filed).  During VA examination, the Veteran indicated that he had never had psychiatric care and was not really aware that behaviors he had were symptoms of a psychiatric condition.  The Veteran testified before the Board in March 2014 that he had not filed a claim for PTSD prior to February 2008.  Transcript at 5. 

As delineated, the Veteran does not contend that he filed a specific claim for service connection for PTSD prior to February 2008, and the Board has not identified any communication which could be reasonably interpreted as such.  Based on the aforementioned, the Veteran does not satisfy the threshold legal eligibility requirements for an earlier effective date sought in this appeal.  Entitlement to an effective date earlier than February 29, 2008, for the grant of service connection for PTSD with a 70 percent rating is precluded as a matter of law.   See 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2013); see also Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim should be denied due to a lack of legal merit).  


ORDER

The claim of entitlement to an initial evaluation in excess of 70 percent for the service-connected PTSD is dismissed.

Entitlement to an initial evaluation in excess of 10 percent for the service-connected traumatic arthritis of the right hip is denied.

Entitlement to an evaluation in excess of 10 percent for the service-connected residuals of a GSW and abdominal surgery is denied.

Entitlement to an effective date earlier than February 29, 2008, for the award of service connection for PTSD with a 70 percent rating is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


